The suit was a garnishment proceeding based upon a judgment. The amount in controversy in the original suit was within the jurisdiction of the County Court. The case does not fall within any of the exceptions provided in article 1591, and the decision of the Court of Civil Appeals is therefore final. The writ of error was granted because of probable conflict between the decision and that of another Court of Civil Appeals. But the Supreme Court has no authority to grant a writ of error because of such conflict in a case of which the Court of Civil Appeals has final jurisdiction. Gallagher v. Rahm, 88 Tex. 514.
The writ was granted before the decision of Cole v. The State of Texas, 106 Tex. 472. *Page 577 
The case is accordingly dismissed for want of jurisdiction.
Dismissed for want of jurisdiction.